DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the drawing and to the specification overcome the drawing and specification objections from the previous office action (8/10/2021).  The drawing and specification objections are withdrawn.
The amendments to the claims overcome all but one of the claim objections from the previous office action (8/10/2021).  The claim objections are withdrawn with the exception of the claim objection repeated below in this office action.
The amendments to the claims overcome some of the 35 U.S.C. 112(b) rejections from the previous office action (8/10/2021).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.  Based on the applicant’s arguments regarding the 112b rejections and to be consistent, there are new 35 U.S.C. 112(b) rejections recited directed to the different and unknown values.  The pending 35 U.S.C. 112(b) rejections are recited below in this office action.
The amendments to the claims overcome the 35 U.S.C. 101 rejection from the previous office action (8/10/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 3, 8 thru 11, 16, 17, 19 and 20 have been considered but are moot because the new ground of rejection applies the 
The applicant’s argument will still be addressed in reference to obviousness type rejections.  The applicant’s first prior art argument is directed to the amended environment map with the obstacle represented by probabilities (argument page 18, first full paragraph).  The examiner agrees that Millard does not disclose the claimed “environment map in which presence of an obstacle is represented by probabilities”, but that such a limitation is obvious according to Millard.  Millard teaches that the robot uses sensors to scan the environment to collect information to identify obstacle locations in the room (Col. 13 lines 33-44 and Figure 4 step 402).  The identification of the obstacle locations may be placed into a binary map of the obstacle locations (Figure 3 and col. 6 line 64 thru col 7 line 3).  A determination as whether the occupancy cell should have a 1 or 0 may be made based on a threshold value (col 10 lines 5-8).  Above a certain threshold value, the cell will be indicated as occupied or will be occupied at a future time, and below a certain threshold value, the cell is indicated as unoccupied or will be unoccupied at a future time.  
Millard also determines static obstacles and dynamic obstacles, “FIGS. 1A and 1B illustrate how the local planner of the robot 102 may determine a path to navigate from its current location to goal location 107 in the presence of static and dynamic obstacles. For instance, the environment 100 includes a number of static obstacles including a pair of plants 106a-b, a desk 106c, a dividing wall 106d, a dresser 106e, and 
The applicant’s second argument (page 18 second full paragraph) is directed to the binary map of Millard not being generated from another map having probabilities.  The preceding response above address the obviousness of the probabilities being determined for the sensed environment or the by map (see previous two paragraphs).  
The third argument is directed to what the examiner may allege for a citation to be directed to the amended limitation (page 18 paragraph 3).  The examiner cannot response to situation or a rejection that has not been made (only alleged that it may occur at a future time).
The next argument is directed to Claim 3, and that Millard does not disclose that the binary values or occupancy indication in the occupancy map is generated by comparing the sensor data collected by various sensor of the robot with a certain reference value (page 19, claim 3 argument).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparing the sensor data collected by sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim(s) 4, 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1, the phrase "the generating the binary map" should be "the generating of.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 3, there should be a 'comma' after the phrase "to the same time".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 thru 11, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not recite or support the  (claims 9 and 19).  The specification recites that the estimated move area may be a fan shape (P[0046, and Figures 5B, 5C), but there is no predetermined angle recited, nor is there any angle based on the current position of any obstacle.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 thru 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the value of 1" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the value of 0" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the value of 1" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites, “an average of probabilities of presence of the obstacle at multiple positions corresponding to the first or second grid cell” in lines 4 and 5, while claim 4 recites, “an average of probabilities of presence of the obstacle at multiple positions corresponding to the first or second grid cell” in lines 2 and 3.  It is unclear if this is the same average of probabilities of presence of the obstacle at multiple positions corresponding to the first or second grid cell, or a new average of probabilities of presence of the obstacle at multiple positions corresponding to the first or second grid cell.  The examiner assumes it is the same average of probabilities of presence of the 
Claim 7 recites, “a weighted probability of presence of the obstacle at the first or second grid cell” in lines 5 and 6, while claim 4 recites, “a weighted probability of presence of the obstacle at the first or second grid cell” in lines 3 and 4.  It is unclear if this is the same weighted probability of presence of the obstacle at the first or second grid cell, or a new weighted probability of presence of the obstacle at the first or second grid cell.  The examiner assumes it is the same weighted probability of presence of the obstacle at the first or second grid cell for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 thru 3, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard Patent Number 11,016491 B1.
Regarding claim 1 Millard teaches the claimed method for generating and utilizing an obstacle map, “a flowchart of an example process 400 for determining a path for an autonomous robot to travel in an environment” (column 13 lines 28 thru 30 and Figure 4), comprising:
the claimed receiving an environment map with the presence of an obstacle, “At stage 402, the robot uses one or more sensor subsystems to scan the environment and generate sensor data that describes measurements by the one or more sensor subsystems.  The sensor subsystems can include LIDAR sensors, RADAR sensors, SONAR sensors, image sensors (e.g., of a stereoscopic camera), location sensors, or a combination of these and/or other sensors.  For example, when the robot enters a room or other space in its environment, the robot may scan the room to collect information that can be processed to identify where obstacles are located in the room.” (column 13 lines 33 thru 43 and Figure 4);
the claimed generating a binary map indicating a position of the obstacle by a binary value of an obstacle cost based on the obstacle information obtained from the environment map, “At stage 404, the system generates occupancy maps based on the sensor data obtained at stage 402.  In some implementations, the system includes a mapping engine for generating occupancy maps.  In particular, for each time step in the series of time steps where the robot provided an updated instance of sensor data, the mapping engine determines an occupancy map for the time step that indicates the current locations of obstacles in the environment at that time step.  The occupancy map can include a grid of occupancy cells that each correspond to a small area/location of the environment of the robot, and the grid can span a region of the environment 

the claimed generating a route along which a mobile platform is to be driven based on the obstacle map, “At stage 408, the system determines travel costs based on the occupancy predictions. In some implementations, for each future time step, a local planning engine determines travel costs for the future time step by generating a travel cost map. The travel cost map can include a grid of cells like the grid of cells contained in the occupancy map for the future time step.” (column 14 lines 31 thru 37 and Figure 4),  and “At stage 410, the local planning engine generates a trajectory for the robot based on the travel costs for the future time steps. In some implementations, the local 
the claimed driving the mobile platform autonomously along the route, “At stage 412, the robot then initiates travel and follows the planned path/trajectory.” (column 15 lines 9 and 10), and “the robot 102 is configured to move about the environment autonomously” (column 4 lines 27 thru 29),
the claimed applying of the obstacle expansion model comprises setting a plurality of obstacle costs for a plurality of neighboring positions of the position of the obstacle in the binary map to a plurality of values, “a higher travel cost may be assigned to cells that are adjacent to or otherwise nearby cells (e.g., within a threshold number of cells) that are likely to be occupied by an obstacle at the time step, so as to provide a "buffer" zone around obstacles that the robot should not travel in” (column 14 lines 54 thru 59 and Figure 4 stage 408).
Millard does not explicitly teach that he environment map includes the probabilities of the presence of an obstacle, but instead has the probabilities of the 
A person of ordinary skill in the art would understand that determination of the probabilities of presence can be performed with either the environment or the binary map.  Either way leads to the generation of an obstacle map, generating a route and driving the mobile platform.  The inclusion of the probabilities with the environment map to generate a binary map is an obvious variation of an environment map that generates a binary map having probabilities.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the obstacle location probabilities during the sensing of the environment instead of during the generation of the binary map in order to avoid collisions with obstacles in the robot’s environment (Millard column 4 lines 3 and 4).
Regarding claim 2 Millard teaches the claimed generating of the binary map (see above rejection of claim 1), comprises:
the claimed dividing the environment map into a plurality of grid cells, “FIG. 3 depicts an example occupancy map 300 for the environment 100 shown in FIG. 1A.  The map 300 includes a two-dimensional grid of cells arranged in a collection of rows and columns.” (column 7 lines 33 thru 36 and Figure 3); and
the claimed setting an obstacle cost for each grid cell corresponding to a probability of presence of the obstacle at each grid cell to a value of 0, 1 or an equivalent value, “the local planner 232 may assign higher cost values to areas of the environment surrounding obstacles” (column 12 line 67 thru column 13 line 1), “a binary 
Regarding claim 3 Millard teaches the claimed generating of the binary map (see above rejection of claim 1), comprises:
the claimed setting an obstacle cost of a first grid cell that is higher than a reference value to a value of 1, “The cells are shaded to represent the binary occupancy value assigned to each cell.  In particular, black-shaded cells indicate that the corresponding portion of the environment represented by the cell is occupied by an obstacle.  The white-shaded cells indicate that the corresponding portion of the environment represented by the cell is not occupied by an obstacle.” (column 7 lines 36 thru 42 and Figure 3), “a binary occupancy value (e.g., 1 or 0) is assigned to each cell indicating whether an obstacle is located in the corresponding portion of the physical environment represented by the cell” (column 6 line 67 thru column 7 line 3), the black-shaded cells indicate an obstacle and may be assigned the binary value of 1; and
the claimed setting an obstacle cost of a second grid cell that is lower than the reference value to a value of 0, “The cells are shaded to represent the binary occupancy value assigned to each cell.  In particular, black-shaded cells indicate that the corresponding portion of the environment represented by the cell is occupied by an obstacle.  The white-shaded cells indicate that the corresponding portion of the 
Regarding claim 8 Millard teaches the claimed generating of the binary map (see above rejection of claim 1), comprises, the claimed generating the binary map using vector information about the moving dynamic obstacle, “The environment 100 can also include any number of dynamic obstacles.” (column 5 lines 8 and 9), “the predictive model 222 is further configured to use motion models associated with dynamic obstacles in the environment of the robot 202 to generate obstacle location predictions (e.g., predicted occupancy maps for one or more future time steps)” (column 10 lines 22 thru 26), and “Motion models for dynamic obstacles may specify travel characteristics for the obstacle, such as expected velocities, accelerations, trajectories, directional changes, or a combination of these and/or other characteristics.” (column 10 lines 45 thru 48), velocities, accelerations, trajectories, and directional changes equate to claimed vector information.
Regarding claim 16 Millard teaches the claimed obstacle map generating apparatus, autonomous robot 202 (Figure 2) with computing device 600 (Figure 6), comprising:
the claimed receiver to receive an environment map with a presence of an obstacle, “The sensor subsystems 204 allow the robot 202 to collect information about the environment where it is located.” (column 6 lines 5 thru 7), “At stage 402, the robot 
the claimed memory to store an obstacle map generating program that generates an obstacle map from the environment map, device 600 includes a memory 620 (Figure 6), “The memory 620 stores information within the device 600.  In one implementation, the memory 620 is a computer-readable medium.” (column 16 lines 27 thru 29), and at stage 404 the system generates occupancy maps (Figure 4 and column 13 line 48); and 
the claimed processor to execute the obstacle map generating program, device 600 includes a processor 610 (Figure 6), the processor 610 is capable of processing instructions stored in the memory 620 or on the storage device 630 (column 16 lines 23 thru 25), and “processor executing a program of instructions to perform functions of the described implementations by operating on input data and generating output” (column 16 lines 51 thru 53), the claimed generate a route along which a mobile platform is to be driven based on the obstacle map, “At stage 408, the system determines travel costs based on the occupancy predictions. In some implementations, for each future time step, a local planning engine determines travel costs for the future time step by generating a travel cost map. The travel cost map can include a grid of cells like the grid 
the claimed generate a binary map indicating a position of an obstacle by a value of an obstacle cost based on the obstacle information obtained from the environment map, “At stage 404, the system generates occupancy maps based on the sensor data obtained at stage 402.  In some implementations, the system includes a mapping engine for generating occupancy maps.  In particular, for each time step in the series of time steps where the robot provided an updated instance of sensor data, the mapping 
the claimed generate an obstacle map by applying an obstacle expansion model to the binary map, at stage 404 the system generates occupancy maps (Figure 4 and column 13 line 48), “At stage 406, the system determines occupancy predictions for one or more future time steps.  In some implementations, an obstacle location prediction engine provides a sequence of occupancy maps for a series of time steps to a predictive model.  The predictive model processes the sequence of occupancy maps one at a time and then outputs an occupancy prediction for a future time step.  The occupancy prediction can be, for example, in the form of a predicted occupancy map that includes a grid of occupancy cells and that indicates, for each occupancy cell, a likelihood (e.g., a probability) that the location of the environment corresponding to the occupancy cell will be occupied by an obstacle at the future time step.” (column 14 lines 6 thru 18), and “the local planner 232 may assign higher cost values to areas of the environment surrounding obstacles, thereby providing a "buffer zone" around the obstacles that the robot 202 should not cross” (column 12 line 67 thru column 13 line 3), the buffer zone equates to the claimed obstacle expansion,
the claimed apply of the obstacle expansion model comprises setting a plurality of obstacle costs for a plurality of neighboring positions of the position of the obstacle in the binary map to a plurality of values, “a higher travel cost may be assigned to cells 
Millard does not explicitly teach that he environment map includes the probabilities of the presence of an obstacle, but instead has the probabilities of the presence of an obstacle included in the binary map.  The sensing of the environment, the determination of probabilities, and the generation of binary maps are all common and well known in the art.  A person of ordinary skill in the art would understand how to apply obstacle probabilities to either an environment map or a binary map.  Millard teaches, “FIGS. 1A and 1B illustrate how the local planner of the robot 102 may determine a path to navigate from its current location to goal location 107 in the presence of static and dynamic obstacles. For instance, the environment 100 includes a number of static obstacles including a pair of plants 106a-b, a desk 106c, a dividing wall 106d, a dresser 106e, and an appliance area 106f. Static obstacles 106a-f persist in the environment 100 and have relatively permanent locations. The static obstacles 106a-f are highly unlikely to move during the robot's travel to goal location 107. The environment 100 can also include any number of dynamic obstacles. A person 104, for instance, is located in the environment 100, and is poised to move while the robot 102 is traveling to goal location 107. The robot 102 may detect static and dynamic obstacles based on measurements taken using sensors physically located on the robot 102, and/or may detect based on pre-defined mapping data indicating the locations of certain obstacles.” (col 4 line 65 thru column 5 line 16).  The static obstacles would have a high 
A person of ordinary skill in the art would understand that determination of the probabilities of presence can be performed with either the environment or the binary map.  Either way leads to the generation of an obstacle map, generating a route and driving the mobile platform.  The inclusion of the probabilities with the environment map to generate a binary map is an obvious variation of an environment map that generates a binary map having probabilities.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the obstacle location probabilities during the sensing of the environment instead of during the generation of the binary map in order to avoid collisions with obstacles in the robot’s environment (Millard column 4 lines 3 and 4).
Regarding claim 17 Millard teaches the claimed generate of the binary map (see above rejection of claim 16), comprises:
the claimed dividing the environment map into a plurality of grid cells, “FIG. 3 depicts an example occupancy map 300 for the environment 100 shown in FIG. 1A.  
the claimed setting an obstacle cost of a first grid cell that is higher than a reference value to a value of 1, “The cells are shaded to represent the binary occupancy value assigned to each cell.  In particular, black-shaded cells indicate that the corresponding portion of the environment represented by the cell is occupied by an obstacle.  The white-shaded cells indicate that the corresponding portion of the environment represented by the cell is not occupied by an obstacle.” (column 7 lines 36 thru 42 and Figure 3), “a binary occupancy value (e.g., 1 or 0) is assigned to each cell indicating whether an obstacle is located in the corresponding portion of the physical environment represented by the cell” (column 6 line 67 thru column 7 line 3), the black-shaded cells indicate an obstacle and may be assigned the binary value of 1; and
the claimed setting an obstacle cost of a second grid cell that is lower than the reference value to a value of 0, “The cells are shaded to represent the binary occupancy value assigned to each cell.  In particular, black-shaded cells indicate that the corresponding portion of the environment represented by the cell is occupied by an obstacle.  The white-shaded cells indicate that the corresponding portion of the environment represented by the cell is not occupied by an obstacle.” (column 7 lines 36 thru 42 and Figure 3), “a binary occupancy value (e.g., 1 or 0) is assigned to each cell indicating whether an obstacle is located in the corresponding portion of the physical environment represented by the cell” (column 6 line 67 thru column 7 line 3), the white-shaded cells indicate no obstacle and may be assigned the binary value of 0.
Claims 9 thru 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard Patent Number 11,016491 B1 in view of Sakagami et al Patent Number 9,135,798 B2.
Regarding claim 9 Millard teaches the claimed generating of the binary map (see above rejection of claim 1), further comprises;
the claimed obtaining an estimated move area of the dynamic obstacle using at least one of current position, moving direction, and moving speed of the dynamic obstacle, “Motion models for dynamic obstacles may specify travel characteristics for the obstacle, such as expected velocities, accelerations, trajectories, directional changes, or a combination of these and/or other characteristics.” (column 10 lines 45 thru 48), and “the obstacle location prediction engine 218 may provide the motion model with information indicating a current velocity of the obstacle, a recent velocity of the obstacle at one or more preceding time steps, a current location of the obstacle, a recent location of the obstacle at one or more preceding time steps, a current direction that the obstacle is moving or facing/oriented” (column 10 lines 60 thru 67);
the claimed calculating an estimated time to collision of a mobile platform with the dynamic obstacle, “The local planner 232, for example, plan maneuvers that ensure the robot avoids collisions with obstacles in the environment.  Either planner 230, 232 may use data from one or more sources to generate a route or path.” (column 12 lines 10 thru 12), in order to avoid collisions, there would need to be a determination of the time and location of the potential collisions (claimed estimated time to collision); and
the claimed generating the binary map using an estimated move section of the dynamic obstacle at the estimated time to collision, “Locations that are occupied by 
Millard does not teach the claimed estimated move area takes a fan shape, but does make predictions as to the location of the obstacles (abstract).  The predictions may take the form of any shape to provide the probability of being in that grid cell.  A fan shape is a common shape for the prediction of the movement of a dynamic object.  The dynamic object is moving forward and will likely continue moving forward, but may turn.  The possibility of a turn creates the fan shaped prediction of a future location.  Sakagami et al teaches object MH is moving across a road and its predicted location is in the fan shaped region MR (Figures 8a and 8b, column 11 lines 11 thru 40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process for determining a path for an autonomous robot to travel in an environment of Millard with the object path prediction in a fan shape of Sakagami et al in order to avoid the contact between the vehicle and the object (Sakagami et al column 3 lines 24 and 25).
Regarding claim 10 Millard teaches the claimed generating the obstacle map (see above the rejection of claim 1), comprises the claimed applying the obstacle expansion model to the binary map in consideration of the estimated move area of the dynamic obstacle, “Locations that are occupied by static obstacles such as walls or plants may have high travel cost values over the entire three-second period of time.  However, locations where dynamic obstacles are predicted to pass through temporarily may have high travel cost values at times when the obstacles are located at those locations, but may have low travel cost values at times when the obstacles are not located there.” (column 12 lines 59 thru 66), and “The predictive model processes the sequence of occupancy maps one at a time and then outputs an occupancy prediction for a future time step.  The occupancy prediction can be, for example, in the form of a predicted occupancy map that includes a grid of occupancy cells and that indicates, for each occupancy cell, a likelihood (e.g., a probability) that the location of the environment corresponding to the occupancy cell will be occupied by an obstacle at the future time step.” (column 14 lines 10 thru 18).
Regarding claim 11 Millard teaches the claimed generating the obstacle map (see above the rejection of claim 1), further comprises setting obstacle costs of a plurality of estimated move section of the dynamic obstacle that correspond to a same time, and at a same value, “the predictive model 222 is further configured to use motion models associated with dynamic obstacles in the environment of the robot 202 to generate obstacle location predictions (e.g., predicted occupancy maps for one or more future time steps)” (column 10 lines 22 thru 26), and “The library 224 may include respective motion models for any number of obstacles that the robot 202 may encounter 
Regarding claim 19 Millard teaches the claimed apparatus of claim 16 (see above rejection of claim 16), comprises, the claimed obstacle is a dynamic obstacle, “The environment 100 can also include any number of dynamic obstacles.” (column 5 lines 8 and 9), 
the claimed obtain an estimated move area of the dynamic obstacle using at vector information of the dynamic obstacle “the predictive model 222 is further configured to use motion models associated with dynamic obstacles in the environment of the robot 202 to generate obstacle location predictions (e.g., predicted occupancy maps for one or more future time steps)” (column 10 lines 22 thru 26), “Motion models for dynamic obstacles may specify travel characteristics for the obstacle, such as expected velocities, accelerations, trajectories, directional changes, or a combination of these and/or other characteristics.” (column 10 lines 45 thru 48), velocities, accelerations, trajectories, and directional changes equate to claimed vector information, and “the obstacle location prediction engine 218 may provide the motion model with information indicating a current velocity of the obstacle, a recent velocity of the obstacle at one or more preceding time steps, a current location of the obstacle, a 
the claimed calculate an estimated time to collision of a mobile platform with the dynamic obstacle, “The local planner 232, for example, plan maneuvers that ensure the robot avoids collisions with obstacles in the environment.  Either planner 230, 232 may use data from one or more sources to generate a route or path.” (column 12 lines 10 thru 12), in order to avoid collisions, there would need to be a determination of the time and location of the potential collisions (claimed estimated time to collision); and
the claimed generate the binary map using an estimated move section of the dynamic obstacle at the estimated time to collision, “Locations that are occupied by static obstacles such as walls or plants may have high travel cost values over the entire three-second period of time.  However, locations where dynamic obstacles are predicted to pass through temporarily may have high travel cost values at times when the obstacles are located at those locations, but may have low travel cost values at times when the obstacles are not located there.” (column 12 lines 59 thru 66), and “the robot 202 is caused to avoid collisions with obstacles or violating the buffer zones around obstacles, for both static obstacles that have a fixed location and dynamic obstacles that move about the environment at the same time as the robot 202” (column 13 lines 6 thru 10).
Millard does not teach the claimed estimated move area takes a fan shape, but does make predictions as to the location of the obstacles (abstract).  The predictions may take the form of any shape to provide the probability of being in that grid cell.  A fan shape is a common shape for the prediction of the movement of a dynamic object.  The 
Regarding claim 20 Millard teaches the claimed applying the obstacle expansion model to the binary map in consideration of the estimated move area of the dynamic obstacle, “Locations that are occupied by static obstacles such as walls or plants may have high travel cost values over the entire three-second period of time.  However, locations where dynamic obstacles are predicted to pass through temporarily may have high travel cost values at times when the obstacles are located at those locations, but may have low travel cost values at times when the obstacles are not located there.” (column 12 lines 59 thru 66), and “The predictive model processes the sequence of occupancy maps one at a time and then outputs an occupancy prediction for a future time step.  The occupancy prediction can be, for example, in the form of a predicted occupancy map that includes a grid of occupancy cells and that indicates, for each occupancy cell, a likelihood (e.g., a probability) that the location of the environment corresponding to the occupancy cell will be occupied by an obstacle at the future time step.” (column 14 lines 10 thru 18).
Claims 5, 6, 12 thru 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard Patent Number 11,016491 B1 in view of Scott et al Patent Number 11,003,188 B2.
Regarding claim 5 Millard does not teach the claimed reference value is set to be different based on a size of a mobile platform, a sensitivity of the mobile platform, or a danger level of the obstacle.  Millard does set buffer zones for avoiding of the obstacles (see above rejection of claim 1), the buffer zones allow for additional space around objects as needed, such as with moving objects.  Additionally, the size of the robot 102 would be a known value quantity, and it would be logical for a larger robot to require more space to move around objects.  Scott et al teach the claimed reference value is set to be different based on a size of a mobile platform, or a sensitivity of the mobile platform, “Instead, for example, the function 524 can assign obstruction probabilities of 254 for every cell within the dynamic perimeter region.  Still further, the distance of 35 cm defining the dynamic perimeter region (as well as the distance of 50 cm defining the decay region) are presented for illustrative purposes only.  A wide variety of other distances above and below those noted above may be employed, for example depending on the physical size of the apparatus 103, the environment in which the apparatus 103 is deployed, the accuracy of the sensors (e.g. the lidars 211) and the like.” (column 10 line 63 thru column 11 line 6, and Figures 5B and 5C).  The claimed size of a mobile platform equates to the physical size of the apparatus 103, and the claimed sensitivity of the mobile platform equates to the accuracy of the sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process for determining a path for an 
Regarding claims 6 and 18 Millard does not teach the claimed setting of the obstacle costs of neighboring positions comprises gradually decreasing the obstacle cost of each grid cell in a direction away from the grid cell with the obstacle cost of 1.  Millard does set a buffer zone around obstacles with higher costs (column 12 line 67 thru column 13 line 3), the buffer zones allow for additional space around objects as needed, such as with moving objects.  Millard also teaches that the costs may be in the form of a binary map, “a binary occupancy value (e.g., 1 or 0) is assigned to each cell indicating whether an obstacle is located in the corresponding portion of the physical environment represented by the cell” (column 6 line 67 thru column 7 line 3).  
Scott et al teach, an obstacle boundary 504-4 (Figures 6A and 6B) and an obstacle boundary 504-3 (Figure 7) where the costs of the cells gradually decrease from 254 to 178 to 0 (Figure 6A), from 254 to 123 (Figure 6B), and from 254 to 151 (Figure 7), the probabilities are assigned based on Figures 5A thru 5C (column 11 lines 7 thru 28).  Scott et al further teach the claimed cost values between 0 and 1, “In the present example, the obstacle map 500 is generated and stored at the apparatus as an occupancy grid, in which the frame of reference 102 is divided into a plurality of cells each containing a value (which may also be referred to as a score) that indicates whether the cell is occupied by an obstacle or whether the cell is free (unoccupied).  Various suitable values may be employed.  In the present example, the values are in a 
Regarding claim 12 Millard teaches the claimed method for generating an obstacle map, “a flowchart of an example process 400 for determining a path for an autonomous robot to travel in an environment” (column 13 lines 28 thru 30 and Figure 4), comprising:
the claimed receiving an environment map with presence of an obstacle, “At stage 402, the robot uses one or more sensor subsystems to scan the environment and generate sensor data that describes measurements by the one or more sensor subsystems.  The sensor subsystems can include LIDAR sensors, RADAR sensors, SONAR sensors, image sensors (e.g., of a stereoscopic camera), location sensors, or a combination of these and/or other sensors.  For example, when the robot enters a room or other space in its environment, the robot may scan the room to collect information 
the claimed generating a binary map indicating a position of an obstacle by a value of an obstacle cost based on the obstacle information obtained from the environment map, “At stage 404, the system generates occupancy maps based on the sensor data obtained at stage 402.  In some implementations, the system includes a mapping engine for generating occupancy maps.  In particular, for each time step in the series of time steps where the robot provided an updated instance of sensor data, the mapping engine determines an occupancy map for the time step that indicates the current locations of obstacles in the environment at that time step.  The occupancy map can include a grid of occupancy cells that each correspond to a small area/location of the environment of the robot, and the grid can span a region of the environment proximate to the robot that is covered by the sensor data.  Each occupancy cell can have one of two states as indicated by an occupancy value for the cell: occupied or not-occupied.  If the cell is occupied, this signifies that the sensor data indicates the corresponding location of the environment is occupied by an obstacle.  If the cell is not-occupied, this signifies that the sensor data indicates the corresponding location of the environment is not occupied by an obstacle.” (column 13 lines 48 thru 67 and Figure 4), “An occupancy map is a map of at least a portion of the environment of the robot 202 that identifies locations of obstacles in the at least the portion of the environment represented by the occupancy map.  In some forms, the occupancy map defines a 2D grid of cells, where each cell represents a different portion (e.g., location) of the environment of the robot 202.  For each cell, the occupancy map indicates whether an 
the claimed generating an obstacle map by setting a plurality of obstacle costs for a plurality of neighboring positions of the position of the obstacle in the binary map to a plurality of values, at stage 404 the system generates occupancy maps (Figure 4 and column 13 line 48), “At stage 406, the system determines occupancy predictions for one or more future time steps.  In some implementations, an obstacle location prediction engine provides a sequence of occupancy maps for a series of time steps to a predictive model.  The predictive model processes the sequence of occupancy maps one at a time and then outputs an occupancy prediction for a future time step.  The occupancy prediction can be, for example, in the form of a predicted occupancy map that includes a grid of occupancy cells and that indicates, for each occupancy cell, a likelihood (e.g., a probability) that the location of the environment corresponding to the occupancy cell will be occupied by an obstacle at the future time step.” (column 14 lines 
the claimed generating a route along which a mobile platform is to be driven based on the obstacle map, “At stage 408, the system determines travel costs based on the occupancy predictions. In some implementations, for each future time step, a local planning engine determines travel costs for the future time step by generating a travel cost map. The travel cost map can include a grid of cells like the grid of cells contained in the occupancy map for the future time step.” (column 14 lines 31 thru 37 and Figure 4),  and “At stage 410, the local planning engine generates a trajectory for the robot based on the travel costs for the future time steps. In some implementations, the local planning engine solves an optimization function to determine a path that minimizes the cost of traveling through the environment toward a goal location of a route for the robot. In this way, the path is incented to traverse areas/locations of the environment corresponding to cells having lower travel cost values where obstacles are unlikely to be located, while avoiding areas/locations of the environment corresponding to cells having higher travel cost values where obstacles are more likely to be located or that are nearby predicted locations of obstacles. As a result, the robot can avoid collisions with obstacles in the environment and can comply with policies that respect social considerations, such as providing adequate space when traveling around humans, pets, or precious objects.” (column 14 line 60 thru column 15 line 9); and

Millard does not explicitly teach that he environment map includes the probabilities of the presence of an obstacle, but instead has the probabilities of the presence of an obstacle included in the binary map.  The sensing of the environment, the determination of probabilities, and the generation of binary maps are all common and well known in the art.  A person of ordinary skill in the art would understand how to apply obstacle probabilities to either an environment map or a binary map.  Millard teaches, “FIGS. 1A and 1B illustrate how the local planner of the robot 102 may determine a path to navigate from its current location to goal location 107 in the presence of static and dynamic obstacles. For instance, the environment 100 includes a number of static obstacles including a pair of plants 106a-b, a desk 106c, a dividing wall 106d, a dresser 106e, and an appliance area 106f. Static obstacles 106a-f persist in the environment 100 and have relatively permanent locations. The static obstacles 106a-f are highly unlikely to move during the robot's travel to goal location 107. The environment 100 can also include any number of dynamic obstacles. A person 104, for instance, is located in the environment 100, and is poised to move while the robot 102 is traveling to goal location 107. The robot 102 may detect static and dynamic obstacles based on measurements taken using sensors physically located on the robot 102, and/or may detect based on pre-defined mapping data indicating the locations of certain obstacles.” (col 4 line 65 thru column 5 line 16).  The static obstacles would have a high 
A person of ordinary skill in the art would understand that determination of the probabilities of presence can be performed with either the environment or the binary map.  Either way leads to the generation of an obstacle map, generating a route and driving the mobile platform.  The inclusion of the probabilities with the environment map to generate a binary map is an obvious variation of an environment map that generates a binary map having probabilities.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the obstacle location probabilities during the sensing of the environment instead of during the generation of the binary map in order to avoid collisions with obstacles in the robot’s environment (Millard column 4 lines 3 and 4).
	Millard does not explicitly teach the claimed obstacle values change from a predetermined value set to the obstacle cost based on a distance from the position of the obstacle, but does adjust the costs of the dynamic objects as they are predicted to move through an environment, “the predictive model 222 is further configured to use 
Regarding claim 13 Millard does not teach the claimed respective values decrease from the predetermined value according to a distance from the obstacle, but Scott et al teach this limitation (see above rejection of claim 12).  Millard does not teach the claimed respective values indicate probabilities of presence of the obstacle at the neighboring positions are greater than 0.  Scott et al teach, an obstacle boundary 504-4 (Figures 6A and 6B) and an obstacle boundary 504-3 (Figure 7) where the costs of the cells gradually decrease from 254 to 178 to 0 (Figure 6A), from 254 to 123 (Figure 6B), and from 254 to 151 (Figure 7), the probabilities are assigned based on Figures 5A thru 5C (column 11 lines 7 thru 28).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process for determining a path for an autonomous robot to travel in an environment of Millard with the decreasing values as the cells move away from the obstacle and a set obstacle value based on obstacle probabilities of Scott et al in order to decreased computational load and increase system efficiency (Scott et al column 1 line 21).
Regarding claim 14 Millard does not teach the claimed number of neighboring positions is based on a size or a danger level of the obstacle.  Millard does set buffer zones for avoiding of the obstacles (see above rejection of claim 1), the buffer zones allow for additional space around objects as needed, such as with moving objects.  Scott et al teach obstacles of different sizes (Figure 5A) and the obstacles have different values of the cells based on the size of the obstacle (Figures 6A, 6B and 7).  It would 
Regarding claim 15 Millard teaches the claimed obstacle is dynamic in moving to neighboring positions where obstacle costs are set and changed in the obstacle map according to a moving direction of the obstacle, “The environment 100 can also include any number of dynamic obstacles.” (column 5 lines 8 and 9), “the predictive model 222 is further configured to use motion models associated with dynamic obstacles in the environment of the robot 202 to generate obstacle location predictions (e.g., predicted occupancy maps for one or more future time steps)” (column 10 lines 22 thru 26), and “Motion models for dynamic obstacles may specify travel characteristics for the obstacle, such as expected velocities, accelerations, trajectories, directional changes, or a combination of these and/or other characteristics.” (column 10 lines 45 thru 48), trajectories and directional changes equate to claimed moving direction.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard Patent Number 11,016491 B1 in view of Hyung et al Patent Application Publication Number 2011/0052043 A1.
Regarding claims 4 and 7 Millard does not teach the claimed obstacle cost of the grid cell corresponds to an average of the probabilities of the obstacle at multiple positions, or a weighted probability of the obstacle at the grid cell, or a maximum probability of the obstacle at the grid cell.  Millard does determine a cost for each of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662